t c memo united_states tax_court perry c krape petitioner v commissioner of internal revenue respondent docket no filed date stanley p kaplan for petitioner john t lortie for respondent memorandum opinion vasquez judge respondent moves the court to enter a decision in accordance with the parties’ stipulation of settled issues stipulation filed on date petitioner objects to the motion contending that respondent’s computation of his tax_liability erroneously bars the refund_or_credit of part of an overpayment of petitioner’s taxes we must decide whether to grant respondent’s motion for the reasons stated below we shall grant respondent’s motion background at the time he filed his petition petitioner resided in ft lauderdale florida on date petitioner filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return application_for extension with his application_for extension petitioner estimated that his income_tax_liability for was dollar_figure and submitted a payment of that amount on date petitioner delinquently filed a form_1040 u s individual_income_tax_return the delinquent_return for the tax_year showing a tax due of dollar_figure on line sec_59 and sec_65 of the delinquent_return petitioner erroneously entered dollar_figure of estimated_tax payments on line sec_66 and sec_67a of the delinquent_return petitioner entered an overpayment in the amount of dollar_figure and requested a refund of that amount on date pursuant to a request from respondent petitioner paid the difference between his actual estimated_tax payments for tax_year of dollar_figure and the tax_liability he reported on his return of dollar_figure amounting to dollar_figure plus interest on date respondent mailed petitioner a notice_of_deficiency determining unpaid taxes additions to tax and penalties for tax years and on date petitioner petitioned this court for a redetermination of the above-mentioned determination on date the parties filed a stipulation of settled issues the stipulation with the court the stipulation resolved substantially_all of the issues in the notice_of_deficiency particularly the parties now agree that petitioner has an overpayment_of_tax for tax_year in the amount of dollar_figure the parties also agree that petitioner is allowed a refund of dollar_figure of that overpayment representing the additional payment petitioner made on date the parties agree that the only issue that remains for our determination is whether petitioner is barred from recovering the remaining portion of the above-mentioned overpayment amounting to dollar_figure pursuant to sec_6512 discussion petitioner objects to respondent’s motion for entry of decision in accordance with the stipulation petitioner argues that the delinquent_return forms the basis of a claim_for_refund and that petitioner is therefore entitled to a refund_or_credit of the above-mentioned overpayment of dollar_figure pursuant to sec_6512 respondent contends that the delinquent unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure return does not constitute a claim_for_refund and that the court is therefore precluded from determining a credit or refund of the overpayment pursuant to sec_6512 if a notice_of_deficiency is issued to a taxpayer for a particular taxable_period and the taxpayer files a timely petition in this court claiming an overpayment for that taxable_period that overpayment may be refunded or credited only as provided in sec_6512 sec_6512 jackson v commissioner tcmemo_2002_44 sec_301_6512-1 proced admin regs with respect to a taxpayer’s claim to an overpayment in a proceeding before this court the requirements of sec_6512 are jurisdictional 516_us_235 116_tc_31 n petitioner bears the burden of proving that his claimed overpayments are refundable under sec_6512 rule a sec_6512 limits the court’s ability to order a credit or refund of an overpayment under sec_6512 if a notice_of_deficiency is mailed within years from the time the return was filed the court may order a credit or refund of an overpayment if the overpayment was made within the 3-year period immediately preceding the date of the mailing of the notice_of_deficiency plus the period of any extension of time for filing the return if the notice_of_deficiency was not mailed within years after the filing of the return the amount of the credit or refund may not exceed the amount of tax paid during the years immediately preceding the date the notice_of_deficiency was mailed see sec_6511 and b if sec_6512 applies as respondent contends it does the court lacks jurisdiction to determine a refund_or_credit of the overpayment at issue in this case the notice_of_deficiency was mailed on date and within years after petitioner filed the delinquent_return under respondent’s theory the look-back period consisting of years plus the period of the extension of time for filing that petitioner received for his tax_return extends back to date petitioner’s overpayment was made on date and therefore according to respondent falls outside the look-back period absent application of another provision respondent argues that the court lacks jurisdiction to determine a refund_or_credit of the overpayment in issue in this case however sec_6512 allows the court to determine a credit or refund of an overpayment in some situations in which a taxpayer has actually filed a claim for a refund before the notice_of_deficiency was issued in such a case the end of the look-back period is determined not by the date the notice_of_deficiency was mailed but by the date on which the claim_for_refund was filed as it relates to the case before us sec_6512 provides that the court may order refund_or_credit of the overpayment if the claim had not been disallowed before the notice_of_deficiency was mailed or if the claim had been disallowed before the notice_of_deficiency was mailed and a timely suit_for_refund could have been commenced as of the date the notice_of_deficiency was mailed sec_6512 and ii petitioner contends that he made an administrative claim_for_refund that was either not disallowed or if it was disallowed he could have commenced a timely suit_for_refund as of the date the notice_of_deficiency was mailed if as petitioner asserts the delinquent_return constitutes a claim_for_refund the court would have jurisdiction to order a refund_or_credit of the overpayment at issue as noted supra petitioner filed the delinquent_return on date regardless of whether the 3-year or the 2-year look-back period would apply petitioner’s overpayment on date falls within the look-back period under petitioner’s theory and the court would have jurisdiction to order refund_or_credit of the overpayment under certain circumstances a properly executed income_tax return may constitute a claim_for_refund_or_credit sec_301_6402-3 proced admin regs provides a properly executed individual_income_tax_return shall constitute a claim_for_refund_or_credit if it contains a statement setting forth the amount determined as an overpayment and advising whether such amount shall be refunded to the taxpayer or shall be applied as a credit against the taxpayer’s estimated income_tax for the taxable_year immediately succeeding the taxable_year for which such return is filed the delinquent_return does not meet the above criteria for a formal refund claim with respect to the overpayment at issue the delinquent_return makes no mention of the amount the parties now agree constitutes an overpayment and does not contain any statements regarding the basis for such overpayment petitioner also argues that the delinquent_return forms the basis for an informal refund claim as petitioner correctly notes in his objection to respondent’s motion it is well established that a writing which does not qualify as a formal refund claim nevertheless may toll the period of limitations applicable to refunds if the writing is delivered to the service before the expiration of the applicable_period of limitations the writing in conjunction with its surrounding circumstances adequately notifies the service that the taxpayer is claiming a refund and the basis therefor and either the service waives the defect by considering the refund claim on its merits or the taxpayer subsequently perfects the informal refund claim by filing a formal refund claim before the service rejects the informal refund claim jackson v commissioner supra and the cases cited therein the determination of whether an informal refund claim has been made depends on the particular circumstances of the case and the relevant question is whether the commissioner knew or should have known that a refund claim was being made turco v commissioner tcmemo_1997_564 a writing may constitute an informal refund claim if it gives notice fairly advising the commissioner of the nature of the taxpayer’s claim 314_us_186 the delinquent_return does not form the basis of an informal claim_for_refund the delinquent_return shows tax due of dollar_figure although the delinquent_return erroneously sought a refund of dollar_figure--an amount less than the refund of dollar_figure to which respondent has stipulated--the return does not give any notice of the overpayment amount petitioner now seeks or of any basis for such a claim moreover the circumstances surrounding petitioner’s filing of the delinquent_return indicate that the delinquent_return does not constitute a claim_for_refund as noted supra petitioner actually made an additional payment toward the amount of tax shown on the delinquent_return approximately months after petitioner filed the delinquent_return petitioner has not shown--or even alleged--that he maintained any protest to the payment of additional tax it need hardly be noted that petitioner’s voluntary payment of more tax shortly after filing the delinquent_return tends to indicate that he was not simultaneously pursuing a claim that he had already paid too much tax the delinquent_return did not give any notice of petitioner’s alleged claim_for_refund or the basis thereof and the circumstances surrounding the filing of that return do not alter that conclusion the delinquent_return therefore does not form the basis of a claim_for_refund and sec_6512 applies accordingly the court lacks jurisdiction to determine a refund_or_credit of the overpayment at issue we reject petitioner’s sole objection to respondent’s motion and we shall grant respondent’s motion to reflect the foregoing an appropriate order and decision will be entered
